DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        SHIRLEY M. HARVEY,
                             Appellant,

                                      v.

                SAXON MORTGAGE SERVICES, INC.,
                          Appellee.

                              No. 4D16-3877

                         [September 27, 2017]


   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. 08-23453
(11).

  Shirley M. Harvey, Davie, pro se.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller,
Akerman LLP, Ft. Lauderdale, and Celia C. Falzone of Akerman LLP,
Jacksonville, for appellee.

PER CURIAM.

  Affirmed. See Venter v. State, 901 So. 2d 898 (Fla. 4th DCA 2005).

WARNER, DAMOORGIAN and LEVINE, concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.